Order of protection, Family Court, New York County (Monica D. Shulman, Ct. Atty. Ref.), entered on or about May 9, 2014, which, upon a fact-finding determination that respondent committed the family offenses of harassment in the second degree and criminal obstruction of breathing or blood circulation, directed him to stay away from petitioner until May 8, 2016, unanimously affirmed, without costs.
A fair preponderance of the evidence in the record supports the Referee’s finding that respondent’s behavior was at a level sufficient to constitute a “family offense” within the meaning of Family Court Act § 812 (1) and warranted the issuance of a two-year order of protection in petitioner’s favor, with reasonable conditions that “are likely to be helpful in eradicating the root of [the] family disturbance” (Matter of Miriam M. v Warren M., 51 AD3d 581, 582 [1st Dept 2008] [internal quotation marks and citation omitted]; and see Matter of F.B. v W.B., 248 AD2d 119 [1st Dept 1998]). Issues of credibility were properly resolved by the fact-finder (see Matter of Jason B., 186 AD2d 481, 482 [1st Dept 1992]; Matter of Darryl G., 184 AD2d 204 [1st Dept 1992]).
Concur — Friedman, J.R, Andrias, Saxe, Richter and Gische, JJ.